 



Exhibit 10.1
RESTRICTED STOCK AWARD AGREEMENT
Pursuant to the
FINANCIAL INSTITUTIONS, INC.
1999 MANAGEMENT STOCK INCENTIVE PLAN
Name of Participant:                                         
Date of Grant: January 16, 2008
Number of Shares:                                         
Value of each Share on Date of Grant: $ 19.22
     This RESTRICTED STOCK AGREEMENT (the “Agreement”), dated as of
                     20___, is made between Financial Institutions, Inc. (the
“Company”) and the above-named individual (the “Participant”) to record the
granting of Restricted Stock on January 16, 2008 (the “Date of Grant”) to the
Participant pursuant to the Financial Institutions, Inc. 1999 Management Stock
Incentive Plan (the “Plan”) by the Company’s Compensation Committee (the
“Committee”) pursuant to Section 2 of the Plan.
     The Committee and the Participant hereby agree as follows:
     1. Grant of Shares. The Committee hereby grants to the Participant, as of
the Date of Grant, subject to and in accordance with the terms and conditions of
the Plan and this Agreement,                      shares of the Company’s Common
Stock, par value $.01 per share (the “Common Stock”). The grant of shares of
Common Stock to the Participant, evidenced by this Agreement, is an award of
Restricted Stock (as defined in the Plan) and such shares of Restricted Stock
are referred to herein as the “Shares.”
     2. Vesting of Shares. There are two vesting requirements that must be
satisfied before the Participant becomes vested in the Shares: a service
requirement and a performance requirement. Both the performance requirement and
the service requirement must be satisfied before a Share will vest.
          a. Performance Requirement
          There are three applicable performance measures for determining
whether the performance requirement is satisfied: earnings per share; net charge
offs and efficiency ratio. For purposes of this Award, “earnings per share” and
“Net charge offs” shall mean such amount as is reported on the Company’s audited
financial statements. “Efficiency ratio” shall mean the



--------------------------------------------------------------------------------



 



-2-

ratio of expense to revenue as reported in the Company’s annual report to
shareholders on Form 10-K. As specified in the tables set forth below, separate
performance targets have been established for each performance measure (the
“Performance Target”), and a number of Shares has been designated as being
subject to each performance measure.
     The number of Shares with respect to which the performance requirement is
satisfied will depend on the Company’s performance versus the Performance Target
and the number of Shares that are subject to a particular performance measure.
The number of Shares with respect to which the performance requirement is
satisfied will be calculated in accordance with the following tables:
Performance Targets for 2008

                              Maximum Shares that are             Subject to
Performance Performance Measure   Performance Target   Measure
Earnings per Share
          60% of the grant
Net Charge Offs
          20% of the grant
Efficiency Ratio
          20% of the grant

     In the event that at least 95% of a Performance Target is achieved, the
number of Shares that will satisfy the performance requirement will be
calculated by multiplying the maximum number of Shares that are subject to a
performance measure (per the above tables) by the applicable percentage in the
following table:

      Percentage of Performance   Percentage of Shares that Satisfy Target
Achieved   the Performance Requirement
Less than 95%
  0% At least 95% but less than 96%   92% At least 96% but less than 97%   93%
At least 97% but less than 98%   94% At least 98% but less than 99%   95% At
least 99% but less than 100%   96% At least 100% but less than 101%   97% At
least 101% but less than 102%   98% At least 102% but less than 103%   99% 103%
or greater   100%

     For example, if for 2008 100% of the earnings per share performance target
is met, 90% of the net charge-offs performance target is met and 120% of the
efficiency ratio performance target is met, the number of shares that will
satisfy the performance requirement for 2008 will be calculated as follows: X
Shares x 97% plus Y Shares x 0% plus Z Shares x 100%, for a total number of XXX
Shares. In the event that the calculation results in a number of Shares that is
not a whole number, the number of Shares so calculated will be rounded down to
the nearest whole number. Shares that do not satisfy the performance requirement
will be immediately forfeited.



--------------------------------------------------------------------------------



 



-3-

Shares that satisfy the performance requirement must still satisfy the service
requirement set forth below before they become fully vested.
     The determination of the satisfaction of a performance requirement will be
made as of the date the Company files its audited financials with the Securities
and Exchange Commission for the relevant year; provided, however, that in the
event those financials are restated the determination shall be made as of the
date the restated financials are filed with the SEC.
          b. Service Requirement
          Shares earned based on the performance requirement will also satisfy
the service requirement as follows:
          (i) if the Participant remains in continuous employment with the
Company or one of its Subsidiaries until the second anniversary of the Date of
Grant, 50% of the Shares that satisfy the performance requirement will vest; and
          (i) if the Participant remains in continuous employment with the
Company or one of its Subsidiaries until the third anniversary of the Date of
Grant, the remaining 50% of the Shares that satisfy the performance requirement
will vest.
          Except as provided below, if the Participant ceases to be employed by
the Company before the Shares vest under the service vesting schedule, the
Shares shall be immediately forfeited.
     Notwithstanding the foregoing, and subject to the Committee’s discretion
under the terms of the Plan, if prior to the date the Shares vest under the
performance and service vesting requirements set forth above there is a Change
in Control (as that term is defined in the Plan) of the Company, all of the
Participant’s unvested Shares that have not been forfeited shall fully vest as
of the date of the Change in Control. Notwithstanding the foregoing, if prior to
the date the Shares vest under the service vesting requirement the Participant’s
employment with the Company terminates by reason of the Participant’s retirement
on or after age 62, death, or disability, all Shares that have vested under the
performance requirement but have not yet vested under the service requirement
shall immediately vest. Other than the special rule set forth above for a Change
in Control, Shares that are subject to a performance requirement that is not
satisfied shall be forfeited.
     3. Forfeiture. Shares that do not become vested in accordance with the
vesting criteria set forth in Section 2 shall be forfeited to the Company.
     4. Legend. Each share certificate representing the Shares shall bear a
legend indicating that such Shares are “Restricted Stock” and are subject to the
provisions of this Agreement and the Plan.
     5. Withholding Taxes. If the Participant is an employee of the Company or
any of its Subsidiaries, the Participant shall remit to the Company in cash the
amount needed to satisfy any federal, state or local withholding taxes that may
arise or be applicable as the result of the award or vesting of the Shares. The
Participant may, with the Committee’s consent, elect to



--------------------------------------------------------------------------------



 



-4-

satisfy, totally or in part, such Participant’s obligations pursuant to this
section by electing to have Shares withheld, or to deliver previously owned
Shares that have been held for at least six (6) months, provided that the
election is made in writing on or prior to the vesting of shares pursuant to
Section 2 hereof.
     6. General Restrictions on Issuance of Stock Certificates. The Company
shall not be required to deliver any certificate representing the Shares until
it has been furnished with such opinions, representations or other documents as
it may deem necessary or desirable, in its discretion, to ensure compliance with
any law or rules of the Securities and Exchange Commission or any other
governmental authority having jurisdiction under the Plan or over the Company,
the Participant, or the Shares or any interests granted thereunder.
     7. Rights as Shareholder. Except for the transfer and other restrictions
set forth elsewhere in this Agreement and in the Plan, the Participant, as
record holder of the Shares, shall possess all the rights of a holder of the
Company’s Common Stock (including voting and dividend rights); provided,
however, that prior to vesting the certificates representing such Shares shall
be held by the Company for the benefit of the Participant. As the Shares vest,
certificates representing such Shares shall be released to the Participant. The
Participant shall be entitled to receive any dividends paid with respect to
unvested Shares; provided, however, that no dividend shall be payable to or for
the benefit of the Participant for Shares with respect to record dates occurring
prior to the Date of Grant, or with respect to record dates occurring on or
after the date, if any, on which those Shares have been forfeited.
     8. Transferability - Restricted Share Certificates. The Shares may not be
sold, transferred, pledged, assigned, encumbered, or otherwise alienated or
hypothecated until they become fully vested in accordance with Section 2 of this
Agreement and then only to the extent permitted under this Agreement and the
Plan and by applicable securities laws. Prior to full vesting, all rights with
respect to the Shares granted to a Participant under the Plan shall be
available, during such Participant’s lifetime, only to such Participant.
     9. Stock Power. Concurrently with the execution of this Agreement, the
Participant shall deliver to the Company a stock power, endorsed in blank,
relating to the Shares. Such stock power shall be in the form attached hereto as
Exhibit A. The stock power with respect to any certificate representing Shares
that do not vest shall be completed in the name of the Company by an officer of
the Company, and the Shares shall be returned to either authorized but unissued
shares or treasury shares, depending on their original source.
     10. Section 83(b) Election. The Participant may elect, within 30 days of
the Date of Grant pursuant to Section 83(b) of the Internal Revenue Code, to
include in his or her gross income the fair market value of the Shares covered
by this Agreement in the taxable year of grant. The election must be made by
filing the appropriate notice with the Internal Revenue Service within 30 days
of the Date of Grant. If the Participant makes this election, the Participant
shall promptly notify the Company by submitting to the Committee a copy of the
election notice filed with the Internal Revenue Service.



--------------------------------------------------------------------------------



 



-5-

     11. Adjustment of Shares. As provided by the Plan, in the event of any
change in the Common Stock of the Company by reason of any stock dividend, stock
split, recapitalization, reorganization, merger, consolidation, split-up,
combination, or exchange of Shares, or of any similar change affecting the
Common Stock, the Shares shall be adjusted automatically consistent with such
change to prevent substantial dilution or enlargement of the rights granted to,
or available for, the Participant hereunder.
     12. No Employment Rights. Neither the Plan nor this award shall confer upon
the Participant any right with respect to continuance of employment by the
Company or any affiliate nor shall they interfere in any way with the right of
the Company or any affiliate to terminate the Participant’s employment at any
time, with or without cause.
     13. Coordination with Plan. The Employee hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all of the terms and provisions
thereof including any that may conflict with those contained in this Agreement.
Capitalized terms used in this Agreement shall have the meaning given to such
terms under the Plan.
     14. Notices. All notices to the Company shall be in writing and sent to the
Company’s Corporate Secretary at the Company’s offices. Notices to the Employee
shall be addressed to the Employee at the Employee’s address as it appears on
the Company’s records.
     IN WITNESS WHEREOF, the Committee and the Participant have caused this
Restricted Stock Agreement to be executed on the date set forth opposite their
respective signatures, it being further understood that the Date of Grant may
differ from the date of signature.

              Dated:                        FOR THE COMMITTEE:    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
            Dated:                        PARTICIPANT    
 
                               



--------------------------------------------------------------------------------



 



-6-

EXHIBIT A
STOCK POWER
     FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer
to Financial Institutions, Inc. (the “Company”),                      shares of
the Company’s common stock represented by Certificate No. ___. The undersigned
authorizes the Secretary of the Company to transfer the stock on the books of
the Company in the event of the forfeiture of any shares issued under the
Restricted Stock Agreement dated as of                      20___ between the
Company and the undersigned.
Dated:                     

     
 
         
[Participant’s Name]
   

